Citation Nr: 0013341	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-02 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, currently 
rated as 30 percent disabling.

3.  Entitlement to an effective date earlier than December 3, 
1998, for assignment of an evaluation in excess of 10 percent 
rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969, including service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 1997 and June 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In the May 1997 rating decision, the RO 
denied service connection for headaches, which the veteran 
claimed as secondary to his service-connected PTSD.  The 
veteran perfected a timely appeal of this claim to the Board.  
In the June 1999 rating action, the RO increased the 
evaluation of his PTSD to 30 percent, effective December 3, 
1998.  The veteran has also perfected to the Board a timely 
appeal as to both the assigned rating and the effective date.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the claims has been obtained to the extent possible.

2.  Service connection is in effect for PTSD. 

3.  The record contains competent medical evidence indicating 
that the veteran has a headache disorder that is related to 
his service-connected PTSD.

4.  The veteran's PTSD is manifested by nightmares; intrusive 
thoughts; flashbacks; increased startle response; constricted 
affect; unproductive speech; depression; impaired sleeping, 
concentration, memory; social isolation; and a reduced 
ability to establish and maintain effective relationships, 
resulting in occupational and social impairment with reduced 
reliability and productivity; however, symptomatology 
consistent with occupational and social impairment, with 
deficiencies in most areas, is not shown.

5.  No claim for an increased rating for PTSD was pending 
prior to December 1998.

6.  By RO rating decision of June 1999, an increased rating 
of 30 percent was assigned for PTSD, effective from December 
3, 1998.

7.  The veteran's informal application for an increased 
rating was received on December 3, 1998, and there is 
evidence showing entitlement to an increased rating for his 
PTSD within one year prior thereto, on April 21, 1998.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the veteran's headaches are proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (1999).

2.  The criteria for a 50 percent evaluation for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (1999).

3.  The criteria for assignment of an effective date of April 
21, 1998, for the award of a 50 percent evaluation for PTSD, 
are met.  38 U.S.C.A. § 5100(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Headaches

A.  Factual Background

The veteran's service medical records (SMRs) indicate that, 
in January 1967, he was seen for a fever of undetermined 
origin, which was accompanied by headache.  The veteran was 
also hospitalized and treated for plasmodium falciparum 
malaria.  He was hospitalized in December 1967 for contusions 
and abrasions over his entire body as a result of trauma 
sustained in a motor vehicle accident.  Organic brain 
syndrome was suspected; however, further treatment reports 
indicate that only his left hand was fractured.  Another 
report reflects complaint of a headache and a sore throat in 
December 1968.  The impression was URI (upper respiratory 
infection).  A January 1969 separation examination report, as 
well as a report of medical history, both negative for any 
complaint of headaches or of residuals of head trauma.  

In August 1990, the veteran submitted his original claim for 
VA benefits, seeking service connection for the residuals of 
malaria and a hand injury, as well as PTSD; he did not seek 
service connection for headaches.  In October 1992, the 
veteran reported having severe memory problems and flashbacks 
to Vietnam along with periods of low energy and nausea; 
however, he again did not mention headaches.  

A December 1992 VA general medical examination report is 
silent for headaches.  The impressions were PTSD, 
hypertension, malaria, hyperventilation, and right hand 
dermatitis.  

Subsequently, in December 1992, the veteran underwent a VA 
neurology consultation examination for Agent Orange.  During 
the examination, the veteran reported having headaches, 
sometimes twice per day, along with other symptoms.  The 
examiner's assessment was that the veteran was in good 
general health, with possible PTSD and possible petit mal 
seizure.  

A March 1993 VA treatment report reflects that the veteran 
complained of having blackouts over the past twenty-three 
years, with recently increased frequency, as well as 
headaches, which were not necessarily associated with the 
blackouts.  In addition, the veteran reported sustaining head 
trauma during active service.  The impression was rule out 
seizure disorder.  An April 1993 report shows complaints of 
tension headaches.  A computerized tomography (CT) scan of 
the head was negative except for a left maxillary cyst.  
Elavil was prescribed at half strength for headache.  

VA outpatient neurology treatment reports note ongoing 
treatment at various times.  A June 1996 neurology report 
notes that the veteran was being followed for PTSD.  The 
assessment was "Headache, due to PTSD."  A January 1997 VA 
neurology report notes that the veteran complained of 
migraine headache one to two times per month and was taking 
Nortriptyline for PTSD. 

In April 1997, the veteran underwent a VA neurological 
examination.  During the examination, the veteran complained 
of having had a headache disorder for approximately eight 
years.  In addition, he stated that the headaches were 
infrequent and that were currently controlled with 
Nortriptyline.  He also reported that he suffered a head 
injury and loss of consciousness in Vietnam when he was 
struck in the head by an M-16 rifle.  In addition, the 
veteran complained of having right hand numbness with recent 
electromyography (EMG) evaluation.  The examiner indicated a 
review of the veteran's claims file was negative for an EMG 
report and that the headaches were tension type headaches.  

In May 1997, the veteran underwent a VA mental disorders 
examination.  During the examination, the veteran reported 
that some headaches occurred in conjunction with flashbacks, 
that others were not accompanied by flashbacks, and some 
flashbacks occurred with no headaches.  The examiner 
indicated that the veteran's headaches were significantly 
reduced, to approximately one every two weeks, through the 
use of nortriptyline.  The examiner opined that PTSD did not 
cause the veteran's headaches.  The examiner commented, 
however, that at one time PTSD could have exacerbated the 
headaches.  He added that the veteran's response to tricyclic 
medication was not unusual for a tension type headache. 

An April 1998 VA psychiatric examination report reflects that 
the veteran complained of suffering from headaches.  The 
examiner specifically reported that the etiology of the 
headaches was unclear.  

VA outpatient reports dated in 1998 note follow-up treatment 
for tension headaches.  In December 1998, the veteran 
reported again that he believed that his headaches were 
secondary to PTSD.  

In a May 1999 VA mental disorders examination report, the 
examiner commented that the veteran's headaches were tension 
based by history but might be migraine in nature.  No opinion 
with respect to the etiology of the disorder, including 
whether there was any relationship to his PTSD, was offered.

B.  Legal Analysis

Initially, the Board finds that the veteran's claim for 
service connection for a headache disorder as secondary to 
his service-connected PTSD is well grounded.  The veteran has 
submitted medical evidence tending to link headaches to 
service-connected PTSD, thus providing a plausible basis for 
the claim.  However, the establishment of a plausible claim 
does not dispose of the issue.  Before considering the merits 
of the case, the Board must first determine whether VA's duty 
to assist has been fulfilled.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board finds that all relevant evidence for 
equitable disposition of this claim has been obtained to the 
extent possible and that no further assistance to the veteran 
is required to comply with VA's duty to assist him.

The Board must review the claim on its merits and account for 
the evidence that it finds to be persuasive and unpersuasive 
and provide reasoned analysis for rejecting evidence 
submitted by or on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518 (1996), citing Gilbert, 
at 54. 

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  In order to establish 
service connection for a disability, the evidence must show 
it resulted from disease or injury incurred in active 
service.  Basic entitlement also exists where a preexisting 
injury or disease was aggravated by active service.  See 
38 U.S.C.A. § 1110, 1137 (West 1991); 38 C.F.R. § 3.303 
(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  See 38 C.F.R. § 3.310(a) 
(1999).  In cases involving a question of medical causation, 
there must be competent evidence (lay or medical, as 
appropriate) of a current disability and a nexus between the 
asserted secondary condition and the service-connected 
disability.  See Anderson v. West, 12 Vet. App. 491, 496 
(1999); Velez v. West, 11 Vet. App. 148, 158 (1998).  

Of record are two opinions that indicate that there is a 
medical relationship between the veteran's headaches and his 
service-connected PTSD.  First, a June 1996 VA neurology 
report reflects the examiner's belief that the veteran's 
headaches are due to PTSD.  The Board notes that the medical 
evidence indicates that the current headache condition was 
first complained of in 1992, contemporaneous with the onset 
of PTSD.  In addition, in May 1997, a VA examiner opined that 
PTSD did not cause the veteran's headaches, but nevertheless 
acknowledged that PTSD "could have" exacerbated the 
veteran's headaches at one time.  The Board finds that these 
two medical opinions tend to associate the veteran's 
headaches with his PTSD.  

Also of record is the opinion offered by the April 1998 
examiner, who indicated that the etiology of the veteran's 
headaches was unclear.  In addition, the file contains the 
opinion offered by the May 1999 VA examiner, who stated that 
the headaches might be either tension or migraine in nature 
but did not discuss whether they resulted from PTSD.  Based 
on the above evidence, the Board finds that the evidence 
relating to the etiology of this disability is in equipoise.  
Accordingly, after carefully weighing the all of the evidence 
of record, and resolving any reasonable doubt in favor of the 
veteran, the Board finds that service connection for the 
evidence favors service connection for headaches on a 
secondary basis due to PTSD.  

II.  Increased Rating for PTSD  

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained and 
that no further assistance to the veteran with respect to 
this claim is required to comply with 38 U.S.C.A. § 5107(a).

A.  Factual Background

Service connection for PTSD was established in October 1996, 
and a 10 percent evaluation was assigned, effective December 
23, 1992.  As noted above, the veteran's current claim for an 
increased rating was received at the RO in December 1998, and 
in June 1999, the RO increased the rating for this disability 
to 30 percent, effective December 3, 1998.

In April 1998, the veteran was afforded two VA psychiatric 
examinations.  The first evaluation, performed to assess the 
severity of his PTSD, was conducted by a social worker.  The 
examiner described the veteran was extremely soft-spoken and 
indicated that he responded to questions slowly.  In 
addition, he reported that the veteran appeared to be 
suspicious, noting that the veteran had inquired whether the 
information solicited during the interview would be used 
"against him."  The social worker characterized the 
veteran's personal hygiene as adequate and said that the 
veteran was aware that he had been married for approximately 
twenty-seven years and had two children.  The examiner 
further indicated that he knew the names of his spouse and 
children, but that he was unable to recall their birthdays.  
He said that he and his spouse owned a home and had a 
mortgage.  He said that he had two sisters whose whereabouts 
were unknown to him.  The veteran also reported that he was 
currently self-employed in home remodeling.  In addition, he 
acknowledged a history of alcohol abuse.  He reported 
attending a Vet's Center for the recent two years.  In 
addition, the social worker indicated that the veteran's PTSD 
was manifested by difficulty sleeping, anger, "no friends," 
a tendency to be a workaholic and loner, nightmares and 
flashbacks, night sweats, depression, and avoiding crowds; he 
also indicated that the veteran startled easily.  The social 
worker did not offer an estimate of the veteran's Global 
Assessment of Functioning (GAF) Scale score.

The second April 1998 VA psychiatric examination was 
conducted by a psychologist.  During the evaluation, the 
veteran reported having diminished concentration and memory 
and frequently apologized for being "not too smart."  The 
examiner described his speech was unproductive and his mood 
was quiet.  Further, he stated that the veteran's affect was 
quite constricted and noted that he cried when talking about 
Vietnam.  His recent memory was intact.  Other symptoms were 
similar to those reported in the PTSD examination report, 
including nightmares, flashbacks, diminished concentration 
and anger outbursts.  The Axis I diagnosis was chronic, 
severe PTSD with delayed onset, and depressive disorder not 
otherwise specified (NOS).  The examiner assigned a GAF score 
of 55 [according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, a 
score of 51 to 60 is indicative of moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning, i.e., few friends, conflicts with peers and 
coworkers.  See 38 C.F.R. § 4.125 (1999)].  

In addition, subsequent to offering the diagnosis, the 
psychologist indicated that, although the veteran was able to 
continue working, he "clearly suffered" from severe PTSD; 
the examiner noted that the veteran was driven by a very 
strong work ethic.  The psychologist further stated that 
working was therapeutic for him, and observed that his chosen 
occupation permitted him to do so while avoiding contact with 
others.  In addition, the examiner opined that the veteran 
suffered from "a significant depressive syndrome," which 
was probably secondary to his PTSD.

Thereafter, the veteran underwent VA PTSD examination in 
April 1999.  The veteran reported that he had one daughter, 
30 years of age and that he owned his own three-bedroom home.  
He further reported that he was seen by a Vet Center 
counselor once per week and that he treated the disability 
with Amitriptyline.  The examiner indicated that the 
veteran's PTSD was manifested by difficulty sleeping 
(averaging 2 hours per night), rage, anxiety, use of work as 
distracter, being a loner, nightmares and flashbacks, night 
sweats, and feeling guilty for having his arms and legs.  

According to a May 1999 VA mental disorders examination 
report, the veteran had two adult daughters and a son and 
continued to do odd jobs in carpentry.  The examiner reported 
that there was no sign or symptom of psychosis, although the 
veteran exhibited some degree of mental psychomotor 
retardation consistent with major depression, which the 
examiner opined was part of PTSD.  The veteran spoke in two 
and three word sentences and had difficulty expressing 
himself.  His inefficient cognitive faculties and depleted 
psychological stamina were felt by the examiner to be 
consistent with severe PTSD.  The examiner noted that the 
veteran had the same basic constellation of symptoms as 
reported during earlier examinations, including having 
frightening recollections of past horrific experiences, but 
indicated that the significant were his disturbed sleep 
pattern and marked avoidance of other people.  He lived his 
life with his wife quite alone and without outside resources.  
He denied any suicidal ideation.  The examiner felt that 
overall, the veteran's PTSD was unchanged from a year earlier 
or overall mildly worse in terms of subjective depression and 
estrangement.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 50 [according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a score of 41 to 50 is indicative of 
serious symptoms, or serious difficulty in social, 
occupational, or school functioning, i.e., no friends, unable 
to keep a job.  See 38 C.F.R. § 4.125 (1999)].  

VA outpatient treatment reports reflect that the veteran was 
seen for various complaints and that he was diagnosed as 
having PTSD.  Finally, in numerous statements, the veteran 
asserts that his PTSD is more severely disabling than 
reflected by the 30 percent evaluation and points to the VA 
psychiatric examination reports discussed above as evidence 
of entitlement to an increased rating.

B.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  The regulations 
do not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Because the RO has assigned a 30 percent rating, the Board 
will consider whether there is any basis on which to assign a 
higher rating.  Under the revised general rating formula for 
the evaluation of mental disorders, 38 C.F.R. § 4.130, Code 
9411 (1999), PTSD is rated as follows:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like 
setting); inability to establish and maintain 
effective relationships.-70 percent

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

The veteran's PTSD has been manifested throughout the appeal 
period by nightmares and flashbacks of Vietnam, increased 
startle response, constricted affect, depression, 
unproductive speech, quiet mood, impaired sleeping, 
concentration, and memory and social isolation resulting in 
occupational and social impairment approximating the criteria 
for a 50 percent rating. 

The Board finds that the criteria for a 70 percent rating are 
not approximated because the veteran's PTSD has not been 
shown to cause deficiencies in most areas, such as work.  
Indeed, the record shows that the veteran has been gainfully 
employed since his separation from active duty.  In addition, 
symptoms such as suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; and neglect of personal appearance 
and hygiene are not shown by the record.  Further, although 
the evidence does reflect that the veteran's PTSD is 
productive of an impaired ability to establish and maintain 
effective relationships, the Board concludes that, overall, 
the symptomatology more closely approximates that reflecting 
a 50 percent evaluation.  As such, entitlement to an 
evaluation in excess of 50 is not warranted.

The above decision is based on the pertinent provisions of 
the VA's Schedule for Rating Disabilities.  The Board also 
finds no showing that the veteran's PTSD reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of increased evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (1999).  In this regard, 
the Board notes that the rating assigned contemplates 
significant impact on the veteran's employment; however, the 
veteran's service-connected PTSD is not clinically shown to 
have impacted his employment beyond that which is 
contemplated in the rating assigned.  Furthermore, the 
veteran's PTSD has not been shown to warrant frequent 
periods of hospitalization.  Therefore, the requisite 
circumstances that would render impractical the application 
of the regular schedular standards have not been shown.  In 
the absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

III.  Earlier Effective Date

As a preliminary matter, the Board finds that the veteran's 
claim for an earlier effective date for assignment of an 
increased rating for PTSD is plausible and therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  

The file reflects that in January and February 1998, the RO 
received written communications from the veteran's 
representative requesting that the evaluation for his PTSD be 
increased.  The evidence shows that the veteran underwent 
both VA PTSD and mental disorders examinations in April 1998.  
The mental disorders examination report reflects that the 
veteran's PTSD was severe.  A list of symptoms was given and, 
as discussed above a GAF score of 55 was assigned.  Further, 
on December 3, 1998, the RO received the veteran's request 
for an increased rating for PTSD, and in June 1999, the RO 
assigned an effective date of December 3, 1998, for a 30 
percent rating.  The effective date of award of the benefit 
was made effective the date of receipt of the veteran's 
informal claim for an increased rating.  

The effective date assigned is controlled by the provisions 
of 38 U.S.C.A. § 5110(a), (b)(2) (West 1991); 38 C.F.R. 
§ 3.400(a), (o)(1) and (2) (1999).  Those sections provide 
that increased compensation is payable from the date of 
receipt of claim or the date entitlement arose, whichever is 
later, except that payment may be made from the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from that date.  

The date of a report of VA examination or VA hospitalization 
will be accepted as the date of receipt of a claim.  See 
38 C.F.R. §§ 3.155, 3.157 (1999).  In this case, the record 
does contain a VA examination report that meets all the 
criteria for use in assigning an earlier effective date.  The 
April 1998 VA examination report precedes the effective date 
assigned by the RO and reflects that the veteran's PTSD had 
undergone an increase in severity.  Moreover, the veteran or 
his representative communicated with the RO concerning an 
increased PTSD rating on three occasions, on a January 1998 
VA Form 646, in a February 1998 informal hearing 
presentation, and again in a December 1998 letter, thus 
presenting the Board with alternative dates of claim to 
consider. 

If the January 1998 or February 1998 communication is viewed 
as a claim for an increased PTSD rating, then the effective 
date of an the increased rating is controlled by 38 U.S.C.A. 
§ 5110(a), (b)(2) (West 1991) and 38 C.F.R. § 3.400(a), 
(o)(1).  These sections provide that the effective date is 
the date of receipt of the claim or the date the entitlement 
arose, whichever is later.  In this case, the entitlement 
arose in April 1998, when the examiner ascertained that the 
veteran's PTSD had worsened.  Such date is the later of the 
dates considered (January, February, and April 1998).  This 
result agrees with the tenet of VAOPGCPREC 12-98 (September 
23, 1998), which states that where the veteran first alleges 
an increased rating, and medical evidence subsequently 
substantiates the increase, the effective date will be the 
date as of which it is ascertainable, based on all the 
evidence of record, that an increase occurred.  See also 
Harper v. Brown, 10 Vet. App. 125, 127 (1997).

In the alternative, if the January or February 1998 
communication is not viewed as a claim for an increased 
rating, then the December 3, 1998, letter must be viewed as 
the claim for an increased rating.  In this case, the 
earliest effective date is controlled by 38 U.S.C.A. 
§ 5110(a), (b)(2) (West 1991) and 38 C.F.R. § 3.400(a), 
(o)(2), which provides that the effective date is the 
earliest date as of which it is factually ascertainable that 
in increase in disability had occurred if the claim is 
received within one year from such date.  In this case, in 
April 1998 the examiner ascertained an increase in PTSD 
disability and subsequently a claim for an increased rating 
was received within one year of this date.  The effective 
date therefore is April 21, 1998, which is the earliest date 
that it is factually ascertainable that an increase in 
disability had occurred. 

Thus, under either analysis, the result is the same.  An 
effective date of April 21, 1998 is warranted for assignment 
of an increased rating for PTSD.  


ORDER

Service connection for headaches is granted.

A 50 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to an effective date of April 21, 1998, is 
granted for assignment of a 50 percent rating for PTSD.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals



 

